Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 09/21/2021. Claims 1-20 have been cancelled. Currently pending for review are Claims 21-96.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “projections that are integrally molded onto the overlay” of Claim 21, “projections extending from the overlay that are made of a closed cell foam, closed cell foamed rubber or closed cell foamed plastic” of Claim 59, and “an electrical source” of Claim 78.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-39 and 59-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Added limitation “projections that are integrally molded onto the overlay” of Claim 21, “projections extending from the overlay that are made of a closed cell foam, closed cell foamed rubber or closed cell foamed plastic” of Claim 59, and “an electrical source” of Claim 78, lack support in the original disclosure and is therefore consider new matter. Applicant may overcome the rejection by clearly pointing out support in the original disclosure, amending, or canceling the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-58 and 78-96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US 9668933) in view of Lamore (US 20090112137).
Regarding Claim 40, Johnson teaches  unmounted massage device comprising:                    a core 12  made of closed cell foam, rubber, or plastic and having a diameter of about 3 inches to about 15 inches (Refer to Figs. 1-3…Col 3 Lines 1-18:” The roller 10 according to the present invention has a cylindrical core 12 which may be a suitable elastomeric material, rigid plastic, metal or wood…. The size of the roller 10 may vary, but typically for most applications is approximately 4'' to 6'' in diameter and 12'' to 36'' in length.”);                    an overlay 14 completely surrounding the core 12 from about one end of the core to the other end of the core (Refer to Figs. 1-3) and projections 20 extending from the overlay configured to extend Refer to Figs. 1-3…Col 3 Lines 19-34:” Integrally formed along the exterior surface of the body 14 are a plurality of axially spaced-apart, circumferential bands 18 of massage projections 20. The projections are similar in shape and are equally circumferentially spaced apart in each circular band 18. The circular bands of projections may be formed with the projections 20 axially aligned, or alternate bands may be staggered as shown in FIG. 1..”).                       Johnson fails to teach whereby the projections 20 range in height from about 1/8 inch to about 3 inches. Lamore teaches a massage roller comprising projections which have a height of 1/8” to about 3” (Refer to Fig. 1 Paragraph [0048] The plurality of raised portions 100 may each be less than 0.25 inches in height. The plurality of raised portions 100 may each be substantially between 0.25 inches and 0.75 inches in height. The plurality of raised portions 100 may each be substantially greater than 0.75 inches in height. “). Lamore  is from the same field of endeavors as Applicants invention and therefore it would have been obvious to modify the projections 20 of Johnson to be in view of Lamore since Lamore teaches such height for massage projections and known and suitable in the art for providing massage therapy and does not patentably distinguish the invention over prior arts. The Office notes that the limitation of “the plurality of solid projections range in height from about 1/8 inch to about 3 inches” has a priority date of 03./31/2011.
Regarding Claim 60, Johnson teaches  unmounted massage device comprising:                    a core 12 made of closed cell foam, rubber, or plastic and having a diameter of about 3 inches to about 15 inches (Refer to Figs. 1-3…Col 3 Lines 1-18:” The roller 10 according to the present invention has a cylindrical core 12 which may be a suitable elastomeric material, rigid plastic, metal or wood…. The size of the roller 10 may vary, but typically for most applications is approximately 4'' to 6'' in diameter and 12'' to 36'' in length.”);                    an overlay 14 around the core 12, the overlay made of closed cell foam, rubber, or plastic (Refer to Figs. 1-3…Col 3 Lines 1-18:” The body 14 is preferably molded from an elastomeric material such as natural or synthetic rubber which will provide the required stiffness, compressability, cleanability and surface texture. Exemplary materials are Neoprene.RTM., Buna-N, silicone, polyurethane, EPDM, SBR, vinyl, butyl or synthetic foams such as polyethylene, EVA and polyolefins.”) and projections 20 extending from the overlay 14, configured to extend into soft tissue, whereby the device is not connected to an electrical source or an external structure or external device (Refer to Figs. 1-3…Col 3 Lines 19-34:” Integrally formed along the exterior surface of the body 14 are a plurality of axially spaced-apart, circumferential bands 18 of massage projections 20. The projections are similar in shape and are equally circumferentially spaced apart in each circular band 18. The circular bands of projections may be formed with the projections 20 axially aligned, or alternate bands may be staggered as shown in FIG. 1..”).                       Johnson fails to teach whereby the plurality of solid projections 20 range in height from about 1/8 inch to about 3 inches. Lamore teaches a massage roller comprising projections which have a height of 1/8” to about 3” (Refer to Fig. 1 Paragraph [0048] The plurality of raised portions 100 may each be less than 0.25 inches in height. The plurality of raised portions 100 may each be substantially between 0.25 inches and 0.75 inches in height. The plurality of raised portions 100 may each be substantially greater than 0.75 inches in height. “). Lamore  is from the same field of endeavors as Applicants invention and therefore it would have been obvious to modify the projections 20 of Johnson to be in The Office notes that the limitation of “the plurality of solid projections range in height from about 1/8 inch to about 3 inches” has a priority date of 03./31/2011.
Regarding Claims 41 & 79, Johnson in view of Lamore continues to teach the projections 20 extending from the overlay 14 include a predetermined shape including one of: a rounded shape, a curved shape, a triangle shape, a square shape, a notch shape, a cylindrical shape with rounded ends, or a cylindrical shape with flat ends (Refer to Fig. 5 of Johnson to depict that projections have a curved shape).
Regarding Claims 42 & 80, Johnson in view of Lamore continues to teach the projections 20 longitudinally extend over a length of the overlay 14 (Refer to Johnson Fig. 1).
Regarding Claims 43 & 81, Johnson in view of Lamore continues to teach the projections 20 extend perpendicular to a longitudinal axis of the overlay 14 (Refer to Johnson Fig. 1).
Regarding Claims 44 & 82, Johnson in view of Lamore continues to teach the projections 20 radially extend from the overlay at the same angles (Refer to Johnson Fig. 1).
Regarding Claims 45 & 83, Johnson in view of Lamore continues to teach the projections 20 radially extend from the overlay at different angles (Refer to Lamore Fig.1 to depict that the projections 100 extend radially from the overlay at different angles
Regarding Claims 46 & 84, Johnson in view of Lamore continues to teach the projections are configured in a wave pattern extending from the overlay (Refer to annotated Fig. 1 of Johnson below).
    PNG
    media_image1.png
    709
    762
    media_image1.png
    Greyscale

Regarding Claims 47 & 85, Johnson in view of Lamore continues to teach the projections are configured in a Z pattern extending from the overlay 14 (Refer to annotated Fig. 1 of Johnson above).
Regarding Claims 48 & 86, Johnson in view of Lamore continues to teach the projections are configured in a helical pattern extending from the overlay 14 (Refer to annotated Fig. 1 of Johnson above)
Regarding Claims 49 & 87, Johnson in view of Lamore continues to teach the projections 20 are individually spaced in a predetermined pattern extending from the overlay 14 (Refer to Johnson Fig. 1).
Regarding Claims 50 &  88, Johnson in view of Lamore continues to teach the predetermined pattern includes an aligned pattern of the projections extending from the overlay 14 (Refer to Figs. 1-3…Col 3 Lines 19-34:” Integrally formed along the exterior surface of the body 14 are a plurality of axially spaced-apart, circumferential bands 18 of massage projections 20.).
Regarding Claims 51 & 89, Johnson in view of Lamore continues to teach the predetermined pattern includes an offset pattern of the projections extending from the overlay 14 (Refer to Lamore Fig.1 to depict that the projections 100 extend radially from the overlay in an offset pattern). Such modification of the projections of Johnson to extend in an offset pattern would have been a matter of obvious design choice taught by Lamore and does not patentbly distinguish the invention over prior arts.
Regarding Claims 52 & 90, Johnson in view of Lamore continues to teach the core and/or the projections 20 extending from the overlay 14 are made of a pliable material (Refer to Figs. 1-3…Col 3 Lines 1-18:” The body 14 is preferably molded from an elastomeric material such as natural or synthetic rubber which will provide the required stiffness, compressability, cleanability and surface texture. Exemplary materials are Neoprene.RTM., Buna-N, silicone, polyurethane, EPDM, SBR, vinyl, butyl or synthetic foams such as polyethylene, EVA and polyolefins”..the Office takes the position that the projections 20 and overlay 14 are made from the same elastic material).
Regarding Claims 53 & 91,  Johnson in view of Lamore continues to teach the pliable material includes a closed- cell foam material (Refer to Figs. 1-3…Col 3 Lines 1-18:” The body 14 is preferably molded from an elastomeric material such as natural or synthetic rubber which will provide the required stiffness, compressability, cleanability and surface texture. Exemplary materials are Neoprene.RTM., Buna-N, silicone, polyurethane, EPDM, SBR, vinyl, butyl or synthetic foams such as polyethylene, EVA and polyolefins”..).
Regarding Claims 55 & 93, Johnson in view of Lamore continues to teach the pliable material includes expanded polyethylene (Refer to Figs. 1-3…Col 3 Lines 1-18:” The body 14 is preferably molded from an elastomeric material such as natural or synthetic rubber which will provide the required stiffness, compressability, cleanability and surface texture. Exemplary materials are Neoprene.RTM., Buna-N, silicone, polyurethane, EPDM, SBR, vinyl, butyl or synthetic foams such as polyethylene, EVA and polyolefins”..).
Regarding Claims 56 & 94, Johnson in view of Lamore continues to teach the pliable material includes plastic (Refer to Figs. 1-3…Col 3 Lines 1-18:” The roller 10 according to the present invention has a cylindrical core 12 which may be a suitable elastomeric material, rigid plastic, metal or wood”).
Regarding Claims 57 & 95, Johnson in view of Lamore fails to teach the core includes a plurality of bonded sections, however the Office takes the position that such integral parts made separate to produce the same expected results would have been obvious and does not patentbably distinguish the invention over prior arts. Refer to MPEP 2144.04 V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.
Regarding Claims 58 & 96, Johnson in view of Lamore does not expressly teach in which the core 12 is manufactured using an extrusion process, however, the Office takes the position that such See MPEP 2113 Product-by-Process Claims [R-1].
Claim(s) 54 & 92 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious Johnson (US 9668933) in view of Lamore (US 20090112137), further in view of Krent et al (US 5168576 ).
Regarding Claims 54 & 92, Johnson in view of Lamore teaches that the body is made of a plastic foam but fails to teach wherein the plastic foam is a cross-linked polyethylene foam. Krent et al teaches a supportive device comprising a closed-cell foam of cross-linked polyethylene foam (Refer to Col 5 Lines 48-52: Layer 34 typically is formed of a cross-linked closed-cell polyethylene foam, and typically has a density of about 6-11 pounds per cubic foot) are suitable for supporting impact and/or contact for the body since it is resilient and has excellent cushioning ability. The Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use polyethylene such as expanded/cross-linked polyethylene foam since Applicant discloses that such foams are known in the art at the time of the invention for being suitable for suitable resilient foams, further lacking criticality from other known closed-cell foams (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within the general knowledge of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot since Claims 1-20 have been cancelled and replaced with new Claims 21-96.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784